547 P.2d 312 (1976)
Robert PERKINS, Appellant,
v.
SHERIFF, CLARK COUNTY, Nevada, Respondent.
No. 8674.
Supreme Court of Nevada.
March 25, 1976.
David M. Schreiber, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, George E. Holt, Dist. Atty., Francis J. Morton and Frank J. Cremen, Deputy Dist. Attys., Clark County, Las Vegas, for respondent.

OPINION
PER CURIAM:
Robert Perkins was charged with, and ordered to stand trial for, attempted murder. Thereafter he filed a petition for habeas corpus contending the evidence adduced at the preliminary examination was insufficient to meet the probable cause requirement delineated in NRS 171.206. The district court denied habeas and the same contention has been brought forward by appeal.
This record establishes, inter alia, that during an altercation over a parking space John Shields wrested a knife from Perkins' hand and discarded it; Perkins then ran into his lodging and returned with a revolver; the parties again struggled; the gun discharged; and, Shields was wounded.
We believe such evidence, while marginal, justified the magistrate's determination that there was probable cause to hold Perkins for trial. See State v. Havas, 91 Nev. 611, 540 P.2d 1060 (1975). Cf. Maupin v. Sheriff, 90 Nev. 99, 520 P.2d 237 (1974); Mathis v. State, 82 Nev. 402, 419 P.2d 775 (1966). We are not now concerned that such evidence may, by itself, be insufficient to convict Perkins of the charged offense. McDonald v. Sheriff, 89 Nev. 326, 512 P.2d 774 (1973).
Affirmed.